Citation Nr: 1436091	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-37 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a blood disorder, diagnosed as myotonic dystrophy type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to September 2005, including Operation Iraqi Freedom (OIF) and in Operation Enduring Freedom (OEF).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was held before the undersigned Veterans Law Judge (VLJ) via videoconference in September 2011.  A transcript of the hearing has been associated with the claims file.

In December 2011 and March 2014, the Board remanded the claim for further development.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  The Veteran's blood disorder is shown to be myotonic dystrophy type 2.

2.  Myotonic dystrophy type 2 clearly and unmistakably pre-existed the Veteran's service and was clearly and unmistakably not aggravated in service.


CONCLUSION OF LAW

Myotonic dystrophy type 2 was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, an October 2008 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's STRs, personnel records, and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded VA examinations in January 2012 and August 2012.  In compliance with the Board's March 2014 remand, the RO provided the Veteran with another examination in April 2014.  The examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") Therefore, this examination is adequate for VA purposes, and the RO has complied with the March 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in October 2010.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  




II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is not warranted for a congenital or developmental defect.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defect if there is superimposed pathology due to disease or injury in service. VAOPGCPREC 82-90 (July 18, 1990). 

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the current claimed disability and the disease or injury in service.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317. Under this regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 (see 76 Fed. Reg. 81834 (2011)).  38 C.F.R. § 3.317(a)(1) (2013).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under the latter provision.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. at 308 -09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

III.  Facts

The Veteran asserts that his blood disorder, discovered approximately six months after separation from active duty, was incurred in service.

The Veteran's STRs did not show any blood disorders or diseases derivative of a blood disorder.

Post-service, an April 2007 VA treatment record notes that the Veteran had labs done that showed abnormally elevated levels of creatine phosphokinase (CPK).  The Veteran denied any myalgias, muscle aches pains, cramps or weakness.  

In a June 2007 VA treatment report, the physician noted that the Veteran had undetectable Vitamin D and suspected it was the cause of his CPK elevation.  Otherwise, there was no other cause for his blood condition.  Subsequent VA treatment records indicate that no clear etiology of the Veteran's elevated CPK level was found.

In October 2010, the Veteran underwent private genetic testing.  Results dated November 2010 indicated that the Veteran was positive for MD-2.  The Comments noted that MD-2 is an autosomal dominant disease, and that family members are at risk for possessing or inheriting this mutation.

A December 2010 VA neurology note indicates that the Veteran's diagnosed MD-2 "is the cause of his persistently elevated CPK levels and abnormalities seen on [electromyography/nerve conduction velocity (EMG/NCV)] testing and muscle biopsy."  

During a January 2012 VA hematologic examination, the Veteran stated that he had joint pain, insomnia, body tightness and fatigue during service but the doctors did not know what the problem was.  The examining nurse practitioner identified functional impacts of the Veteran's MD-2 to include fatigue hypersomnolence, and elbow joint pain.  Following a review of the claims file, the examiner opined that it was at least as likely as not that MD-2 was incurred in or caused by military service.  The examiner explained that a review of the claims file indicated that the Veteran appeared to be having the same symptoms during service and did have elevated CPK enzymes, and she remarked that low vitamin D levels are related to MD-2.  However, the examiner believed that an examination by a neurologist was required for additional information.

On August 2012 VA neurological examination, the Veteran reported having myalgias and muscle cramps.  The examining neurologist noted that the Veteran had MD-2, a hereditary muscle disorder that can cause cramps, myalgias, and cardiomyopathy.  The examiner cited recent ECHO and Holter findings.  Following a review of the claims file and physical examination, the neurologist opined that the Veteran's MD-2 was less likely than not incurred in or caused by military service or proximately due to or the result of the Veteran's service-connected disabilities.

The neurologist also opined that MD-2 clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  In support of his conclusion that the disorder preexisted service, the neurologist explained that genetic testing, supplemented by physical and electrophysiologic examination, revealed that the MD-2 was a hereditary condition.  The neurologist explained that the muscle cramping and elevated CPK levels are common with the condition and are typically worsened by physical activity.  He believed that the deficient elevations in CPK levels were most likely related to physical activity, as would be part of military service.  However, persistent elevations in CPK levels are not likely to be related to physical activity or to military service.  The neurologist added that vitamin D levels can be reduced in a variety of medical conditions, but MD-2 is not etiologically related to low vitamin D levels. 

Pursuant to the March 2014 Board remand, the Veteran was afforded an additional examination with a VA neurologist.  The neurologist stated that the treatment records do not support that the Veteran's MD-2 was related to a superimposed disease or injury during military service.  The neurologist reasoned that MD-2 is a genetic condition, and as such congenital and present prior to military service.  It typically manifests in the patient's twenties.  It was asymptomatic other than elevated CPK in the treatment records in July 2007.  There is some evidence to support that physical activity can help improve the symptoms of the condition (aiding in maintaining muscle power, pain control and endurance).  The Veteran has become more symptomatic in the period since discharge in 2005, which corresponds to a period of weight gain.  His records indicate that he weighed 228 pounds in December 2005 and most recently weighed 286 pounds in February 2014.  There is no evidence in the treatment records to support that MD-2 was exacerbated by military service.  The Veteran did become symptomatic over time following diagnosis.  He reports having an increase in symptoms in 2009, which does not reflect a change as a result of military service, but the natural history of the condition.

In April 2014, the Veteran's private physician stated that the Veteran has been under his care for several years for muscle pain and cramps.  So far, the assessment has not identified a cause.  The Veteran's EMG and nerve conduction studies were normal and his muscle biopsy showed minor changes of Type 2 fiber atrophy and a few angular fibers.  His C[P]K level has been persistently high.  Muscle biochemistry did not identify a cause for his symptoms.  He suggested the Veteran obtain a second opinion at the Mayo Clinic.

In June 2014, the Veteran submitted a letter from Chair of the Department of Neurology of the Mayo Clinic, who stated that the current demand for their services has made a wait list necessary for patients who do not require immediate medical attention.  The Veteran's name was thus placed on the wait list for an appointment.

III.  Analysis

In this case, the record reveals that MD-2 was not noted on entrance examination.  Therefore, the Veteran is presumed to have been in sound condition at entrance to military service.  38 U.S.C.A. § 1111.  The Board also finds that the December 2010 genetic testing report fully supports the August 2012 and March 2014 VA examiners' conclusions that the Veteran's MD-2 clearly and unmistakably preexisted military service because the disorder has been identified as a genetic autosomal dominant disorder.

However, it is not clear whether the Veteran's MD-2 is considered a disease or defect.  38 C.F.R. § 3.303(c).  Resolving all doubt in favor of the Veteran, the Board will treat the Veteran's MD-2 as a disease and determine whether the Veteran's preexisting MD-2 was aggravated by service.  In this regard, the persuasive evidence of record, in particular the August 2012 and April 2014 VA neurological examinations, indicates that the Veteran's MD-2 was not aggravated by service.

The Board acknowledges the positive nexus opinion of the January 2012 VA examiner.  However, in weighing the probative value of the opinion with the negative nexus opinions of record, the Board finds the April 2014 VA neurologist's opinion more persuasive.  The January 2012 nurse practitioner did not state whether DM-2 was a congenital condition and thus opined only in regard to whether the Veteran's DM-2 was due to service.  As noted above, the medical evidence of record demonstrates that the Veteran's MD-2 clearly and unmistakably preexisted military service.  Thus, the January 2012 examiner should have addressed whether the Veteran's MD-2 was aggravated by service.  Further, the January 2012 examiner noted that her conclusion was dependent upon a "necessary" neurological examination.  Such an examination was provided to the Veteran on two occasions, in August 2012 and April 2014.  The April 2014 examiner's opinion addressed whether the Veteran's MD-2 was aggravated by service, and provided a detailed rationale which discussed both the Veteran's medical history and medical treatises.  Thus, the Board gives greater weight to the April 2014 neurologist's opinion.

The Board has considered the Veteran's assertions that his blood disorder was incurred in service.  While the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., myalgias and muscle cramps, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of his blood disorder.  The Board finds that the more convincing evidence shows that his preexisting condition was not aggravated by service.

As a final note, since the Veteran has been diagnosed with MD-2, service connection for a blood disorder is not warranted based on an undiagnosed Persian Gulf War illness.  Thus, entitlement to service connection for a blood disorder on a presumptive basis under 38 C.F.R. § 3.317 is precluded.

In sum, there is no basis for a grant of service connection for a blood disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a blood disorder, diagnosed as myotonic dystrophy type 2, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


